Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  See claim 19, an auger which does not extend from an axial post is claimed.  However, that embodiment is not shown in the Figures. Therefore, the auger without an axial post must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 231 is not in .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 8, 10, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim depends from claim 1, which has a glass tube with two ends, the tube end and the rod end.  Therefore, it is unclear whether the distal end is which of these two open ends.  Therefore, the claimed subject matter is rendered vague and indefinite for the purposes of 35 U.S.C. 112(b).  It is unclear if the distal end is one of the open ends or a newly introduced, third end of the glass tube.
	Regarding claim 8, 10 the term “substantially” renders the claimed subject matter unclear, vague and indefinite, because it is unclear to what degree the glass plunger and rod 
Regarding claim 12, both the mouthpiece and the body are hollow, therefore it is unclear if the hollow refers to the hollow mouthpiece, the hollow body, or the air passageway connecting the mouthpiece and body in fluid communication as claimed.  Examiner has interpreted that the hollow refers to the fluid passageway in communication from the body to the mouthpiece. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129).

	Regarding claim 1, Han discloses an apparatus (see smoking device of title) for smoking combustible material (intended use – see tobacco), the apparatus comprising:
	A glass tube (see glass housing 12 of [0014]) having an axis (see Fig. 2) and open ends (interpreted as annular);
	A rod (see mouthpiece 20 of [0013]) configured to be axially coupled to the glass tube (see Fig. 2); and
	A grommet (see rear body portion 26 of [0015], auger 52 of [0013]);
and having a tube end (see annotated Fig. below) configured to axially receive the glass tube in an exterior of the grommet, a shoulder (see annotated Fig below) in the interior of the grommet configured to abut one of the open ends of the glass tube, the grommet also having a rod end configured to receive and frictionally engage a portion of the rod and permit relative motion between the rod and the grommet (manner of operating), the grommet further having an external annular recess located between the tube end and the rod end (see annotated Fig below),
disclose an outer diameter of the external annular recess is greater than or equal (either option can read on the claimed Markush group – taken as equal to) to an inner diameter of the tube end, the outer diameter of the external annular recess is greater than or equal (either option can read on the claimed Markush group – taken as equal to) to an inner diameter of the rod end. 

[AltContent: arrow][AltContent: textbox (Tube end)][AltContent: arrow][AltContent: textbox (External annular recess)][AltContent: arrow][AltContent: textbox (Rod end)][AltContent: arrow][AltContent: textbox (Grommet)]
    PNG
    media_image1.png
    540
    831
    media_image1.png
    Greyscale

Han does not disclose that the auger is formed from an elastic sheet of material.
In the same field of endeavor of auger design, Beringer discloses that the auger is formed from an elastic sheet of material.  See col. 5, ll. 10-17.
Beringer had the benefit that it allowed for the grinding shaft/auger to be safe to hold with bare hands.  This was desirable in Han.
The combination Han/Beringer does not disclose wherein the inner diameter of the tube end is greater than the outer diameter of the rod end. 
See MPEP 2144.04(IV)(A) regarding the obviousness of a change in size or proportion or dimension of a component.
	Doing so would have been a suitable configuration of the cap and glass tube.  This was desirable in Han.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the plastic material for the grommet of Beringer with the apparatus of Han and to change the size/proportion of the cap end diameter because doing so had the benefits that it allowed for the grinding shaft/auger to be safe to hold with bare hands and because it was a mere change in size or dimension of a component.

2, Han discloses wherein the grommet comprises a throat extending from the rod end to the shoulder in the interior of the grommet (see [0016], auger has a length of 73 mm), and a throat axial length is configured to be about 10% to about 20% of an overall axial length of the rod (glass housing 12 has a length of 86 mm- see [0014]).  Therefore, their ratio is the length of the auger to the total length of the rod, is 73/86=85%.
	The alteration of either the length of the auger or the length of the overall rod would be the change in size or dimension of a component, and would have been prima facie obvious to one of ordinary skill in the art.
	Doing so had the benefit that it altered the amount of tobacco milled.  This was desirable in Han.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Han to arrive at the claimed invention before the effective filing date because doing so was the mere change in size or dimension of a component.

	Regarding claim 3, Han discloses further comprising a plug configured to be mounted inside a distal end of the glass tube (see cap 60 of [0017]).

	Regarding claim 11, Han discloses wherein the rod comprises a body (see [0015]) having a mouthpiece (see mouthpiece 20, Id.) on one end, an auger (see auger 52 of [0013]) opposite the mouthpiece, an end wall (see front surface 28 of [0015]) between the mouthpiece and the auger, and a hole (see air passageway 36 of [0015]) in the end wall to permit fluid communication from the auger through the end wall to the mouthpiece (intended use/article worked upon satisfied).

12, Han discloses wherein the body and mouthpiece are hollow (see air passageway 32 of [0015]) from the end wall (see Figs. 2-3) to a proximal end of the rod and comprise a consistent (uniform/unchanging) inner diameter in the hollow. 

	Regarding claim 13, Han discloses wherein the auger comprises a single helix that circumscribes the axis for about 2 to about 4 turns.  See Fig. 2, which Examiner has interpreted as comprising 5 turns.  5 turns is about 4 turns as recited in the claimed subject matter.

	Regarding claim 16, the combination Han/Beringer discloses wherein, in operation, the rod is configured to be rotationally movable about the axis relative to the glass tube and the grommet, but not axially movable (manner of operation cited apparatus is capable of).

	Regarding claim 17, Han discloses wherein the rod comprises a void (see air passages of mouthpiece of [0015]) located between an exterior proximal end of the body and an interior distal end of the mouthpiece, and the void is configured to be contoured to an exterior of the rod end of the grommet (the contouring is such that the rod end of the grommet/rear body portion does not permit air to pass through the portions without passageways), such that an interior rim of the mouthpiece is configured to seat in the external annular recess in the grommet (see Figs 2-3).  

	Regarding claim 18, Han discloses wherein the auger comprises an axial post (see auger 52 of [0013]-[0015], Fig. 2-3; the axial post is interpreted as the central rod that the twists emanate from, the axis of rotation), and a flight (see twists/turns of auger) of the auger extends from the axial post.

20, Han discloses wherein an axial end of the auger is configured to be located inside the glass tube and axially spaced apart from a distal end of the glass tube by a distance in a range from about 1 mm to about 10 mm.  Han discloses that the length of the glass tube is 86 mm, the auger length is 73 mm, meaning that their difference is approximately 13 mm, which reads approximately on the claimed range to one of ordinary skill in the art.  To overcome this rejection, Applicant must demonstrate unobvious results in the auger length to glass tube length in the range of 10 to 13 mm.

Claims 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129) and WeedList NPL (https://web.archive.org/web/20150120070255/http://www.weedist.com/image-post/first-impressions-fourhitter-pipe/ ).

	Regarding claim 4, the combination Han/Beringer does not disclose wherein the rod comprises a glass plunger that is hollow and open on both ends.
	In the same field of endeavor of smoking pipes, WeedList NPL discloses wherein the rod is hollow and open on both ends.
	WeedList NPL discloses that such configurations are suitable for smoking pipes. Allowing for an inlet of smoke through the hollow rod.
	To make the cited apparatus of glass would have also been a suitable configuration of smoking pipes.  
	Doing so had the benefit that it allowed for the user to observe the smoking process and its completion.  This was desirable in Han.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the hollow plunger of WeedList NPL in the apparatus of Han and to make it of glass to arrive at the 

	Regarding claim 5, the combination Han/Beringer/WeedList NPL does not disclose wherein the glass tube and the glass plunger consist of a same material.
	To make the glass tube and the glass plunger of the same material would have had the benefit that it allowed for them both to be transparent/translucent and have similar thermal expansion/resistance properties.  This was desirable in Han.
	Therefore, it would have been obvious to one of ordinary skill in the art to select the plunger and the tube to be manufactured of the same material in the apparatus of Han to arrive at the claimed invention before the effective filing date because doing so allowed for them both to be transparent/translucent and have similar thermal resistance properties. 

Regarding claim 7, the combination Han/Beringer/WeedList discloses wherein the glass plunger is configured to by both axially movable and rotationally movable about the axis relative to the glass tube and to the grommet.  This is a manner of operation that the cited combination is capable of.

	Regarding claim 8, the combination Han/Beringer/WeedList discloses wherein the glass plunger has a retracted position where distal ends of the glass plunger and glass rod are configured to substantially axially align, and an extended position wherein the distal ends are axially spaced apart from each other (manner of operation that cited apparatus is capable of).  See Figs.

	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129), WeedList NPL (https://web.archive.org/web/20150120070255/http://www.weedist.com/image-post/first-impressions-fourhitter-pipe/ ) and Matsufuji (US 2004/0200493).

Regarding claim 6, the combination Han/Beringer/WeedList does not discloses wherein the glass plunger has a radial wall thickness that is greater than a radial wall thickness of the glass tube.
	See MPEP 2144 regarding the obviousness of a change in size or dimension of a component.  To make the radial wall thickness of the plunger greater than the glass tube would have been a change in size or dimension of a component.
	Doing so had the benefit that it allowed for the retention of heat due to heat transfer mechanisms within the plunger.  Matsufuji [0015].  This was desirable in Han.
	Therefore, it would have been obvious to one of ordinary skill in the art to optimize the radial wall thickness of the glass plunger and the glass tube in the apparatus of Han as in the apparatus of Matsufuji to control heat transfer to arrive at the claimed invention before the effective filing date because doing so was the optimization of art-recognized variables by one of ordinary skill in the art.
	

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129), WeedList NPL (https://web.archive.org/web/20150120070255/http://www.weedist.com/image-post/first-impressions-fourhitter-pipe/ ) and Mack (US 1257905).
Regarding claim 10, the combination Han/Beringer/WeedList NPL does not disclose wherein a proximal end of the glass plunger comprises a flare having a flange that is substantially perpendicular to the axis.

See MPEP 2144.04 regarding the obviousness of changes in shape or configuration of a component.  Doing so had the benefit that it allowed for the change in shape or configuration of a component.  Mack discloses suitable shapes and designs for such components.  This was desirable in Han.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the flared/flanged end of the plunger of Mack with the apparatus of Han to arrive at the claimed invention before the effective filing date because doing so would have been an acceptable change in shape/configuration of a component.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129) and Rubbio (US 2355368).

Regarding claim 14, the combination Han/Beringer does not disclose wherein an exterior of the mouthpiece comprises a plurality of finger grips configured to facilitate rotation of the rod within the grommet.
	Finger grips were known in the art before the effective filing date in the tobacco art, see Rubbio (US 2355368) col. 2, ll. 25-col. 3, ll. 2.
Doing so had the benefit that it allowed for the facilitation of rotation of the rod within the grommet in a tobacco apparatus with an auger.  This was desirable in Han.
Therefore, it would have been obvious to one of ordinary skill in the art to add the finger grip of Rubbio to the apparatus of Han to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the facilitation of rotation of the rod within the grommet in a tobacco apparatus with an auger.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129), Rubbio (US 2355368) and Monty (US 2014/0026904).

Regarding claim 15, the combination Han/Beringer/Rubbio does not disclose: wherein there are exactly 3 finger grips that are symmetrically spaced apart, and each finger grip comprises an independent concave surface in the exterior of the mouthpiece.
In the same field of endeavor of smoking article design (see title), Monty discloses finger/hand grip 94 (see [0054]) which is symmetric around a longitudinally extending plane (See Fig. 4).
Monty discloses three finger grips (see [0053]) and each finger grip comprises an independent concave surface in the exterior of the mouthpiece (see Fig. 4).

    PNG
    media_image2.png
    728
    521
    media_image2.png
    Greyscale


Monty had the benefit that it was a suitable configuration for the finger grips in smoking apparatuses.  This was desirable in Han.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the evenly spaced finger grips of Monty with the smoking article of Han to arrive at the claimed invention before the effective filing date because doing so was a suitable configuration for finger grips in smoking apparatuses.

	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0000138) and further in view of Beringer (US 4058129) and Nordlin (US 2010/0124467).

Regarding claim 19, the combination Han/Beringer does not discloses wherein the auger does not comprise and does not extend from the axial post.  
Augers without an axial post were not known in the handheld tobacco milling art before the effective filing date.  See Nordlin Fig. 1.
Doing so had the benefit that it allowed for the feed screw or the cutting insert to be replaced in a quick and cost-effective manner when the feed screw or the cutting insert is damaged.  See abs.  This was desirable in Han.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the auger without an axial post of Nordlin with the auger/milling apparatus of Han to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the feed screw/cutting inserts to be replaced in a quick and cost-effective manner when damaged.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21+23, 31, 36 of copending Application No. 17/166344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping subject matter which is obvious in view of the applied references.

Regarding claim 1, directed to an apparatus for smoking combustible material, the apparatus comprising:
A glass tube having an axis at both ends;
A rod configured to be axially coupled to the glass tube; and
A grommet formed of an elastic material and having a tube end configured to axially receive the glass tube in an interior of the grommet, a shoulder in the interior of the grommet configured to abut one of the open ends of the glass tube, the grommet also having a rod end configured to receive and frictionally (manner of operating) engage a portion of the rod and permit relative motion between the rod and the grommet, the grommet further having an external annular recess located between the tube end and the rod end, an outer diameter of the external annular recess is greater than or equal to an inner diameter of the tube end, the outer diameter of the external annular recess is greater than or equal to an inner diameter of the rod end; and the inner diameter of the tube end; and the inner diameter of the tube end is greater than the inner diameter of the rod end.

21 of the reference application recites:
A tube having an axis and open ends;
A rod;
A grommet formed from an elastic material, including a shoulder as claimed, and the inner diameter of the tube is greater than the inner diameter of the rod end.
Claim 21 of the reference application does not disclose that he tube is made from glass.  Glass is a known material in the tobacco art and would have been commonly used in manufacturing annular rods. See claim 23 of the reference application which specifically claims that the rod is glass.

Claim 31 of the reference application is directed to an apparatus for smoking combustible materials, the apparatus comprising:
A tube having an axis and open ends;
A rod co-axial with and movably coupled to the tube, the rod comprises a mouthpiece on one end, an auger opposite the mouthpiece, an end wall between the mouthpiece and the auger, 
A grommet formed of elastic material, including a shoulder as claimed, and the inner diameter of the tube end is greater than the inner diameter of the rod end.

Claim 36 of the reference application is directed to an apparatus for smoking combustible materials, the apparatus comprising:
A glass tube having an axis and open ends;
A glass plunger (analogous to the rod) configured to be co-axial with and movably coupled to the glass tube, the glass plunger is hollow and comprises a proximal open end and a distal open end, and the distal open end is cylindrical;
An auger; and
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Allowable Subject Matter

Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the combination Han/Beringer or any combination with WeedList NPL nor any prior art available disclose wherein the interior of the glass plunger has a glass divot extending radially inward therefrom relative to the axis, and the divot is located adjacent a distal end of the glass plunger.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712